Order entered July 21, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00855-CV

             DEUTSCHE BANK NATIONAL TRUST COMPANY, Appellant

                                               V.

                          KINGMAN HOLDINGS, LLC, Appellee

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-04363-2013

                                           ORDER
       On the Court’s own motion, this case is REMOVED from submission on September 8,

2015. The case will be reset for submission in due course.


                                                     /s/     CAROLYN WRIGHT
                                                             CHIEF JUSTICE